 

Exhibit 10.3

 

EXECUTION

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of July 9,
2014 (the “Effective Date”), by and between Global Eagle Entertainment Inc., a
Delaware corporation (the “Company”), and David M. Davis (the “Executive”). The
Company and the Executive are sometimes hereinafter referred to individually as
a “Party” and together as “Parties.”

 

WHEREAS, the Executive previously entered into an Executive Employment Agreement
with the Company, dated January 31, 2013, as amended (the “Original Employment
Agreement”);

 

WHEREAS, the Company and Executive now wish to replace the Original Employment
Agreement with this new Agreement as of the Effective Date;

 

WHEREAS, Executive has substantial business knowledge and expertise and the
Company desires to retain the knowledge, expertise and experience of the
Executive to assist in the operations and management of the Company;

 

WHEREAS, the Executive acknowledges that the Company expends substantial
resources establishing long term relationships with its customers, clients and
suppliers and the Executive will from time to time during the course of his
employment be exposed to such customers, clients and suppliers and prospective
customers, clients and suppliers; and

 

WHEREAS, all of the foregoing recitals are incorporated into the covenants of
this Agreement as if set forth herein at length.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto, intending to be legally bound, agree as
follows:

 

1.             Employment. The Company will employ the Executive, and the
Executive hereby accepts employment with the Company, upon the terms and
conditions set forth in this Agreement, on an “at will” basis, which means that
either the Company or Executive may terminate the Executive’s employment with
the Company at any time and for any or no reason. The period commencing with the
Effective Date and ending on the effective date of any termination of employment
hereunder is referred to herein as the “Employment Period.”

 

2.             Position and Duties.

 

(a)        During the Employment Period, the Executive will serve as the Chief
Executive Officer of the Company and will have the normal duties,
responsibilities and authority of this office, all subject to the power of the
Board (as defined in Section 9 below) to expand such duties, responsibilities
and authority, including without limitation appointing the Executive as an
officer of one or more Subsidiaries.

 

 

 

  

(b)        During the Employment Period, the Executive will report to the Board
of Directors and devote his best efforts and his full business time and
attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) to the business and affairs of the Company and its
Subsidiaries, and to the performance of such duties as may be assigned to him
from time to time by the Company. The Executive will act in the best interest of
the Company and its Subsidiaries and, except as may be specifically permitted by
the Board, will not engage in any other business activity. The Executive will
perform his duties, responsibilities and functions on behalf of the Company and
its Subsidiaries hereunder to the best of his abilities in a diligent,
trustworthy, businesslike and efficient manner.

 

(c)        Effective as of January 17, 2014, the Executive’s home office of
employment has been Minneapolis, Minnesota and the Executive shall establish a
permanent residence in the metropolitan area where the Company is headquartered,
which is currently Los Angeles, California, by August 1, 2015.

 

(d)        The Executive acknowledges and agrees that Section 2(a) of this
Agreement does not constitute a contractual restriction on the Board’s ability
to alter the duties and responsibilities of Executive so long as such altered
duties are generally consistent with the duties of a Chief Executive Officer.

 

3.             Compensation.

 

(a)        During the Employment Period, the Executive’s base salary will be
$500,000.00 per annum (as adjusted from time to time, the “Base Salary”). The
Executive’s Base Salary will be paid by the Company in regular installments in
accordance with the Company’s general payroll practices and will be reviewed in
January 2015 and each calendar year thereafter and may be adjusted upward in the
sole discretion of the Board.

 

(b)        In addition to the Base Salary, during the Employment Period, the
Executive shall be entitled, upon achieving individual and Company performance
goals to be determined by the Board in its sole discretion, to an annual bonus
in an amount determined by the Board in its sole discretion. Executive’s target
bonus for each year shall equal 75% of Executive’s Base Salary, but the bonus
may be, in the discretion of the Board, increased to up to 150%. The Board and
Executive shall mutually determine the performance criteria for the foregoing
bonus for each fiscal year within the first 30 days of such year; provided,
that, the Board and Executive shall meet and confer on mutually agreeable
performance criteria for the period from the Effective Date through December 31,
2014 within thirty (30) days of the Effective Date. Such bonus, if any, shall be
paid to the Executive by March 15th of the year following the year in which the
bonus was earned. The Company reserves the right, but is not required, to adopt
a bonus plan, pursuant to the terms of which the above bonus is provided,
including a bonus plan that is intended to award performance-based compensation
that is exempt from the deduction limit under Section 162(m) of the Internal
Revenue Code.

 

(c)        Subject to the terms and conditions of equity incentive agreements
included in the Plan (as defined below), between the Company and the Executive,
the Company shall grant to the Executive options, pursuant to the Company’s 2013
Equity Incentive Plan (the “Plan”), to purchase an aggregate of 800,000 shares
of common stock of the Company, par value $0.0001 per share. Such options shall
vest as follows: (i) 25% on the first anniversary of the date of grant and (ii)
75% ratably over the next three years on a monthly basis until fully vested.
Executive acknowledges that 700,000 options of the foregoing options were
granted to Executive prior to the Effective Date and the remaining 100,000
options will be granted to Executive and commence vesting concurrently with the
Effective Date.

 

- 2 -

 

  

(d)        The Company may withhold from all salary, bonus or other benefits
payable under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.

 

4.             Benefits. In addition to the Base Salary and other compensation
provided for in Section 3 above, the Executive will be entitled to the following
benefits during the Employment Period:

 

(a)        The Executive will be entitled to participate in the Company’s
paid-time-off policy for which other executive level employees of the Company
are generally eligible, subject to any eligibility requirements of such plans
and programs.

 

(b)        The Executive will be entitled to participate in the Company’s health
and welfare benefit programs for which other executive level employees of the
Company are generally eligible, subject to any eligibility requirements of such
plans and programs.

 

(c)        The Company will reimburse the Executive for all reasonable expenses
incurred by him in the course of performing his duties and responsibilities
under this Agreement which are consistent with the Company’s policies in effect
from time to time with respect to travel, entertainment and other business
expenses, subject to the Company’s requirements with respect to reporting and
documentation of such expenses.

 

(d)        The Company will reimburse the Executive for all reasonable commuting
and temporary residence/hotel costs until the Executive establishes a permanent
residence in the metropolitan area where the Company is headquartered, subject
to the Company’s requirements with respect to reporting and documentation of
such expenses.

 

(e)        In connection with the Executive establishing a permanent residence
in the metropolitan area where the Company is headquartered, the Company will
reimburse the Executive for all reasonable relocation expenses, including the
movement of household goods, in an amount not to exceed $25,000, subject to the
Company’s requirements with respect to reporting and documentation of such
expenses.

 

5.             Termination.

 

(a)        The Executive’s employment with the Company and the Employment Period
will end on the earlier of (i) the Executive’s death or mental or physical
disability (considering reasonable accommodation) or incapacity (as determined
by a physician selected by the Company in its good faith judgment) for one
hundred twenty (120) consecutive days or one hundred eighty (180) days out of
any three hundred sixty (360) day period, (ii) the Executive’s resignation or
(iii) termination by the Company at any time with or without Cause (as defined
below). Except as otherwise provided herein, any termination of the Employment
Period by the Company or by the Executive will be effective as specified in a
written notice from the terminating Party to the other Party.

 

- 3 -

 

  

(b)        If, during the Employment Period, the Executive’s employment with the
Company is terminated pursuant to Section 5(a)(i) above, or is terminated by the
Company with Cause, or if the Executive resigns for any reason other than Good
Reason (as defined below), then the Executive will only be entitled to receive
his Base Salary through the date of termination and will not be entitled to any
other salary, bonus, severance, compensation or benefits from the Company or any
of its Subsidiaries or affiliates thereafter, other than those expressly
required under applicable law (such as the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”)); provided, however, that with
respect to termination by the Company for Cause pursuant to clause (viii) of the
definition of Cause, if (i) within twenty-one (21) days of his termination the
Executive executes a general release and non-competition agreement in favor of
the Company, its Subsidiaries and their affiliates in the form of Exhibit A
hereto and such release becomes effective and is not revoked, and (ii) the
Executive complies with the terms of this Agreement (other than provision 2(c)),
the Executive will be entitled to receive his Base Salary and continuance of
health and welfare benefits (in all cases of continuance of health and welfare
benefits, via reimbursement of the Company portion of COBRA and related
premiums) for a period equal to six (6) months after the date of termination.

 

(c)        If (i) the Executive’s employment with the Company is terminated by
the Company without Cause or by the Executive with Good Reason, during the
Employment Period, and, in either case, (ii) within twenty-one (21) days of his
termination the Executive executes a general release and non-competition
agreement in favor of the Company, its Subsidiaries and their affiliates in the
form of Exhibit A hereto and such release becomes effective and is not revoked,
and (iii) the Executive complies with the terms of this Agreement, the Executive
will be entitled to receive (a) the continuation of health and welfare benefits
for a period equal to one (1) year after the date of termination plus an amount
in cash equal to one hundred seventy five percent (175%) of Executive’s
then-current base salary and (b) a period of twelve (12) months following the
Executive’s last day of employment with the Company to exercise all vested
equity incentive awards (unless the period provided for under the applicable
plan for the particular award would provide for a longer period of exercise
following termination of employment in similar circumstances). The severance
payment payable to the Executive pursuant to this clause (c) of this Section 5
will be paid in one lump sum and in the manner set forth in Section 3 hereof.
Notwithstanding the foregoing, for so long as the Company is a “public company”
within the meaning of Internal Revenue Code Section 409A, any amounts payable to
the Executive during the first six (6) months and one (1) day following the date
of termination pursuant to this Section 5(c) will be deferred until the date
which is six (6) months and one (1) day following such termination, and if such
payments are required to be so deferred the first payment will be in an amount
equal to the total amount to which the Executive would otherwise have been
entitled during the period following the date of termination of employment if
deferral had not been required.

 

- 4 -

 

  

(d)        If (i) at any time during the term of this Agreement there is a
Change of Control (as defined in the Plan) and within one (1) year of such
Change of Control, the Executive elects to terminate this Agreement for Good
Reason or the Company elects to terminate this Agreement for any reason other
than Cause, (ii) within twenty-one (21) days of his termination the Executive
executes a general release and non-competition agreement in favor of the
Company, its Subsidiaries and their affiliates in the form of Exhibit A hereto
and such release becomes effective and is not revoked, and (iii) the Executive
complies with the terms of this Agreement, the Executive shall be entitled to
(w) receive the continuation of health and welfare benefits for a period equal
to one (1) year after the date of termination, (x) an amount in cash equal to
three hundred fifty percent (350%) of Executive’s then-current base salary, (y)
acceleration of all of the Executive’s unvested awards pursuant to any equity
incentive plan grant made prior to the Executive’s last day of employment with
the Company, and (z) a period of twelve (12) months following the Executive’s
last day of employment with the Company to exercise all vested equity incentive
awards (unless the period provided for under the applicable plan for the
particular award would provide for a longer period of exercise following
termination of employment in similar circumstances). Notwithstanding Section
5(c) above, if the Executive receives the payments provided for in this Section
5(d), the Executive is not entitled to any payments pursuant to Section 5(c).
The severance payment payable to the Executive pursuant to this clause (d) of
this Section 5 will be paid in one lump sum and in the manner set forth in
Section 3 hereof.

 

(e)        Except as otherwise expressly provided herein, all of the Executive’s
rights to salary, bonuses, fringe benefits, severance and other compensation
hereunder or under any policy or program of the Company which accrue or become
payable on or after the termination of the Employment Period will cease upon
such termination other than those expressly required under applicable law (such
as COBRA).

 

(f)        For purposes of this Agreement, “Cause” will mean (i) the commission
of a felony or other crime involving moral turpitude or the commission of any
other act or omission involving misappropriation, dishonesty, unethical business
conduct, disloyalty, fraud or breach of fiduciary duty, (ii) reporting to work
under the influence of alcohol, (iii) the use of illegal drugs (whether or not
at the workplace) or other conduct, even if not in conjunction with his duties
hereunder, which could reasonably be expected to, or which does, cause the
Company or any of its Subsidiaries material public disgrace, disrepute or
economic harm, (iv) repeated failure to perform duties as reasonably directed by
the Board and/or the Company’s principal executive officer, (v) gross negligence
or willful misconduct with respect to the Company or affiliates or in the
performance of the Executive’s duties hereunder, (vi) obtaining any personal
profit not thoroughly disclosed to and approved by the Board in connection with
any transaction entered into by, or on behalf of, the Company, its Subsidiaries
or any of their affiliates, (vii) materially violating any of the terms of the
Company’s, its Subsidiaries’ or any of their affiliates’ rules or policies
which, if curable, is not cured to the Board’s satisfaction within fifteen (15)
days after written notice thereof to the Executive, or any other breach of this
Agreement or any other agreement between the Executive and the Company or any of
its Subsidiaries which, if curable, is not cured to the Board’s satisfaction
within fifteen (15) days after written notice thereof to the Executive or (viii)
failure of the Executive to establish a permanent residence in the metropolitan
area where the Company is headquartered by August 1, 2015. For purposes of this
Agreement, “Good Reason” shall mean (i) the Executive is assigned duties
materially inconsistent with the Executive’s position as set forth in Section
2(a) of this Agreement, provided that any such assignment of duties (x) shall
only constitute “Good Reason” during the ninety (90) day period following the
date of such assignment (after which it shall be deemed waived by the Executive
if prior thereto the Executive has not exercised his right to resign for “Good
Reason”), (y) shall not constitute “Good Reason” when it is an isolated action
not taken in bad faith and that is remedied promptly after written notice
thereof by the Executive to the Company, and (z) shall not constitute “Good
Reason” if the Executive shall have consented to the performance thereof or (ii)
any breach of a material term of this Agreement by the Company, which breach is
not cured within thirty (30) days following written notice to the Company of
such breach, or (iii) following the Executive’s relocation to the Los Angeles
Area, the Company requiring the Executive, without the Executive’s prior
consent, to be permanently based at any office located more than forty-five (45)
miles from the Company’s headquarters, excluding travel reasonably required in
the performance of the Executive’s duties hereunder and travel consistent with
the Executive’s activities prior to the Effective Date.

 

- 5 -

 

  

6.             Confidentiality, Proprietary Information and Investment
Assignment Agreement. Concurrently with or prior to the execution of this
Agreement, the Executive shall have signed a Confidentiality, Proprietary
Information and Invention Assignment Agreement in the form required to be
executed by each employee of the Company.

 

7.             Return of Corporate Property. The Executive acknowledges and
agrees that all notes, records, reports, sketches, plans, unpublished memoranda
or other documents, whether in paper, electronic or other form (and all copies
thereof), held by the Executive concerning any information relating to the
business of the Company or any of its Subsidiaries, whether confidential or not,
are the property of the Company. The Executive will deliver to the Company at
the termination or expiration of the Employment Period, or at any other time the
Company may request, all equipment, files, property, memoranda, notes, plans,
records, reports, computer tapes, printouts and software and other documents and
data (and all electronic, paper or other copies thereof) belonging to the
Company or any of its Subsidiaries which includes, but is not limited to, any
materials that contain, embody or relate to the confidential information, work
product or the business of the Company or any of its Subsidiaries, which he may
then possess or have under his control. The Executive will take any and all
actions reasonably deemed necessary or appropriate by the Company from time to
time in its sole discretion to ensure the continued confidentiality and
protection of the confidential information.

 

8.             Executive’s Representations. The Executive hereby represents and
warrants to the Company that (i) he has entered into this Agreement of his own
free will for no consideration other than as referred to herein, (ii) the
execution, delivery and performance of this Agreement by the Executive does not
and will not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the
Executive is a party or by which the Executive is bound, (iii) the Executive is
not a party to or bound by any employment, non-competition, confidentiality or
other similar agreement with any other Person and (iv) upon the execution and
delivery of this Agreement by the Company, this Agreement will be the valid and
binding obligation of the Executive, enforceable in accordance with its terms.
The Executive hereby acknowledges and represents that the Executive has had the
opportunity to consult with independent legal counsel regarding the Executive’s
rights and obligations under this Agreement and that the Executive fully
understands the terms and conditions contained herein.

 

9.             Definitions.

 

“Board” means the Board of Directors of the Company.

 

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company or partnership, proprietorship, other
business organization, trust, union, association or governmental or regulatory
entities, department, agency or authority.

 

- 6 -

 

  

“Subsidiaries” means any corporation, limited liability company or other entity
of which the securities or other ownership interests having the voting power to
elect a majority of the board of directors or other governing body are, at the
time of determination, owned by the Company or any corporation or other entity
of which the Company or one of their Subsidiaries serves as the managing member
or in a similar capacity, in each case either directly or through one of more
Subsidiaries.

 

10.           Survival. Sections 5 through 23 will survive and continue in full
force in accordance with their terms notwithstanding the termination of the
Employment Period.

 

11.           Notices. Any notice provided for in this Agreement will be in
writing and will be either personally delivered, sent by reputable overnight
courier service, sent by facsimile (with hard copy to follow by regular mail) or
mailed by first class mail, return receipt requested, to the recipient at the
address below indicated:

 

Notices to the Executive:

 

David M. Davis

18815 Bearpath Trail

Eden Prairie, MN 55347

 

Notices to the Company:

 

Global Eagle Entertainment Inc.

4553 Glencoe Avenue, Suite 300

Marina Del Rey, CA 90292

Attention: LEGAL NOTICES/General Counsel

 

with a copy (which shall not constitute notice) to:

 

McDermott Will & Emery LLP
340 Madison Avenue
New York, New York 10173
Attn: Joel L. Rubinstein

Fax: (646) 390-1209

 

or such other address or to the attention of such other person as the recipient
Party will have specified by prior written notice to the sending Party. Any
notice under this Agreement will be deemed to have been given when so delivered,
sent or mailed.

 

12.           Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any action in any other jurisdiction, but this Agreement
will be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

- 7 -

 

 

13.           Complete Agreement. This Agreement, and any agreement entered into
between the Executive, on the one hand, and the Company or any of its
Subsidiaries, on the other hand, on the date hereof embodies the complete
agreement and understanding among the Parties and supersedes and preempts any
prior understandings, agreements or representations by or among the Executive,
on the one hand, and the Company or any of its Subsidiaries, on the other hand,
written or oral, with respect to Executive’s employment with the Company;
provided, that, the previously executed confidentiality and invention assignment
agreement, any officer and director indemnification agreement and all equity
incentive award agreements granted to Executive shall remain in effect following
the date hereof. Upon the Effective Date, the Executive hereby releases and
waives any claims or rights he may have under any prior agreement or
understanding, including the Original Agreement, he may have with the Company or
any of its Subsidiaries, affiliates or predecessors, including, but not limited
to, any claim for severance or other benefits.

 

14.           Counterparts. This Agreement may be executed in separate
counterparts (including by facsimile and electronic signature pages), each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.

 

15.           No Strict Construction. The parties hereto jointly participated in
the negotiation and drafting of this Agreement. The language used in this
Agreement will be deemed to be the language chosen by the parties hereto to
express their collective mutual intent, this Agreement will be construed as if
drafted jointly by the parties hereto, and no rule of strict construction will
be applied against any Person.

 

16.           Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by the Executive, the Company and
their respective heirs, successors and assigns. The Executive may not assign his
rights or delegate his duties or obligations hereunder without the prior written
consent of the Company. The Company may assign its rights and obligations
hereunder, without the consent of, or notice to, the Executive, to any of the
Company’s affiliates or any Subsidiary of the Company or to any Person that
acquires the Company or any portion of its business or its assets, in which case
all references to the Company will refer to such assignee.

 

17.           Choice of Law. THIS AGREEMENT, AND ALL ISSUES AND QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT, WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF CALIFORNIA OR ANY
OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF CALIFORNIA.

 

- 8 -

 

  

18.           Arbitration. Any and all claims or controversies arising out of or
relating to the Executive’s employment, the termination thereof, or otherwise
arising between the Executive and the Company shall, in lieu of a jury or other
civil trial, be settled by final and binding arbitration before a single
arbitrator in Los Angeles, California, in accordance with then-current rules of
the American Arbitration Association applicable to employment disputes. This
agreement to arbitrate includes all claims whether arising in tort or contract
and whether arising under statute or common law including, but not limited to,
any claim of breach of contract, discrimination or harassment of any kind. The
obligation to arbitrate such claims shall continue forever, and the arbitrator
shall have jurisdiction to determine the arbitrability of any claim. The
arbitrator shall have the authority to award any and all damages otherwise
recoverable in a court of law. The arbitrator shall not have the authority to
add to, subtract from or modify any of the terms of this Agreement. Judgment on
any award rendered by the arbitrator may be entered and enforced by any court
having jurisdiction thereof. The Executive will pay the then-current Superior
Court of California filing fee towards the costs of the arbitration (i.e.,
filing fees, administration fees, and arbitrator fees), and each party shall be
responsible for paying its own other costs for the arbitration, including, but
not limited to, attorneys’ fees, witness fees, transcript fees, or other
litigation expenses. The Executive shall not be required to pay any type or
amount of expense if such requirement would invalidate this agreement or would
otherwise be contrary to the law as it exists at the time of the arbitration.
The prevailing party in any arbitration shall be entitled to recover its
reasonable attorney’s fees and costs, where authorized by contract or statute.
This section does not apply or restrict either the Company or the Executive from
seeking equitable relief, including injunctive relief, from any court having
competent jurisdiction for violating this Agreement or any applicable law.

 

19.           Business Days. If any time period for giving notice or taking
action hereunder expires on a day which is a Saturday, Sunday or legal holiday
in the state in which the Company’s chief-executive office is located, the time
period shall automatically be extended to the business day immediately following
such Saturday, Sunday or legal holiday.

 

20.           Withholding; 280G. The Company and its Subsidiaries will be
entitled to deduct or withhold from any amounts owing to the Executive any
federal, state, local or foreign withholding taxes, excise taxes, or employment
taxes (“Taxes”) imposed with respect to the Executive’s compensation or other
payments from the Company or any of its Subsidiaries or the Executive’s
ownership interest in the Company or any of its Subsidiaries or its parent
(including, without limitation, wages, bonuses, dividends, the receipt or
exercise of equity options and/or the receipt or vesting of restricted equity).
In the event the Company or any of its Subsidiaries does not make such
deductions or withholdings, the Executive will indemnify and hold harmless the
Company and its Subsidiaries for any amounts paid with respect to any such Taxes
(but not including any penalties or interest due thereon, all of which shall be
the responsibility of the Company). Notwithstanding any provision of this
Agreement or any plan to the contrary, if all or any portion of the payments or
benefits received or realized by Executive pursuant to this Agreement either
alone or together with other payments or benefits that Executive receives or
realizes or is then entitled to receive or realize from the Company or any of
its Subsidiaries or its parent would constitute an “excess parachute payment”
within the meaning of Section 280G of the Code and/or any corresponding and
applicable state law provision, the payments or benefits provided to Executive
under this Agreement will be reduced by reducing the amount of payments or
benefits payable to Executive to the extent necessary so that no portion of
Executive’s payments or benefits will be subject to the excise tax imposed by
Section 4999 of the Code and any corresponding and/or applicable state law
provision. In the event such a reduction in payments or benefits is required,
the reduction shall be applied in a manner to minimize the total payments and
benefits reduced by first reducing payments and benefits a greater percentage of
which are treated as parachute payments. Notwithstanding the foregoing, a
reduction will be made under the previous sentence only if, by reason of that
reduction, Executive’s net after tax benefit exceeds the net after tax benefit
he or she would realize if the reduction were not made. For purposes of this
paragraph, “net after tax benefit” means the sum of (i) the total payments or
benefits received or realized by Executive pursuant to this Agreement all or a
portion of which would constitute a “parachute payment” within the meaning of
Section 280G of the Code and any corresponding and applicable state law
provision, plus (ii) all other payments or benefits that Executive receives or
realizes or is then entitled to receive or realize from the Company and any of
its Subsidiaries all or a portion of which would constitute a “parachute
payment” within the meaning of Section 280G of the Code and any corresponding
and applicable state law provision, less (iii) the amount of FICA taxes and
federal or state income taxes payable with respect to the payments or benefits
described in (i) and (ii) above calculated at the maximum marginal individual
income tax rate (without considering deductibility of state tax for federal tax
purposes) for each year in which payments or benefits are realized by Executive
(based upon the rate in effect for that year as set forth in the Code at the
time of the first receipt or realization of the foregoing), less (iv) the amount
of excise taxes imposed with respect to the payments or benefits described in
(i) and (ii) above by Section 4999 of the Code and any corresponding and
applicable state law provision.”

 

- 9 -

 

  

21.           Corporate Opportunities. During the Employment Period, the
Executive will submit to the Board all business, commercial and investment
opportunities or offers presented to the Executive or of which the Executive
becomes aware which relate to the business of the Company or its Subsidiaries as
such business of the Company or its Subsidiaries exists at any time during the
Employment Period (“Corporate Opportunities”). During the Employment Period,
unless previously approved in writing by the Board, the Executive will not
accept or pursue, directly or indirectly, any Corporate Opportunities on the
Executive’s own behalf.

 

22.           Assistance in Proceedings. During the Employment Period and for
one (1) year thereafter, the Executive will cooperate with the Company and its
Subsidiaries in any internal investigation or administrative, regulatory or
judicial proceeding as reasonably requested by the Company or any Subsidiary
(including, without limitation, the Executive being available to the Company and
its Subsidiaries upon reasonable notice for interviews and factual
investigations, appearing at the Company’s or any Subsidiary’s request to give
testimony without requiring service of a subpoena or other legal process,
volunteering to the Company and its Subsidiaries all pertinent information and
turning over to the Company and its Subsidiaries all relevant documents which
are or may come into the Executive’s possession, all at times and on schedules
that are reasonably consistent with the Executive’s other permitted activities
and commitments).

 

23.           Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and the
Executive, and no course of conduct or course of dealing or failure or delay by
any Party hereto in enforcing or exercising any of the provisions of this
Agreement will affect the validity, binding effect or enforceability of this
Agreement or be deemed to be an implied waiver of any provision of this
Agreement.

 

24.           Conflict. In the event of any inconsistency between any of the
provisions of this Agreement and any of the provisions of any Company equity
incentive plan or other agreement or instrument executed in furtherance hereof,
this Agreement shall control.

 

* * * * *

- 10 -

 

  

IN WITNESS WHEREOF, the Parties hereto have executed this Executive Employment
Agreement as of the date first written above.

 

  COMPANY:       GLOBAL EAGLE ENTERTAINMENT INC., a Delaware corporation        
By: /s/ Jay Itzkowitz   Name: Jay Itzkowitz   Title: SVP, General Counsel,
Secretary               /s/ David M. Davis   David M. Davis

 

- 11 -

 

 

EXECUTION

EXHIBIT A

  

WAIVER OF CLAIMS, GENERAL RELEASE AND NON-COMPETITION AGREEMENT

 

This Waiver of Claims, General Release and Non-competition agreement (the
“Release”) is to confirm that the undersigned’s at-will employment with Global
Eagle Entertainment Inc. (the “Company”) is terminated effective as of_______,
_____ (the “Termination Date”). Effective as of the Termination Date, by
execution of this Release, the undersigned (“you” or “Executive”) hereby resign
from all offices you hold with the Company and any of its subsidiaries.

 

Please read this Release carefully. To help you understand the Release and your
rights as a terminated employee, consult with your attorney.

 

Consistent with the provisions of that certain Employment Agreement by and
between you and the Company dated as of [________], 2014 (the “Employment
Agreement”), the Company will provide you with severance pay pursuant to the
terms of the Employment Agreement. In consideration for the severance payments
and other good and valuable consideration set forth in the Employment Agreement,
you hereby agree as follows:

 

1. Release of Claims.

 

(a)           You hereby release and forever discharge the Company and each of
its past and present officers, directors, employees, agents, advisors,
consultants, successors and assigns from any and all claims and liabilities of
any nature by you including, but not limited to, all actions, causes of actions,
suits, debts, sums of money, attorneys’ fees, costs, accounts, covenants,
controversies, agreements, promises, damages, claims, grievances, arbitrations,
and demands whatsoever, known or unknown, at law or in equity, by contract
(express or implied), tort, pursuant to statute, or otherwise, that you now
have, ever have had or will ever have based on, by reason of, or arising out of,
any event, occurrence, action, inaction, transition or thing of any kind or
nature occurring prior to or on the effective date of this Release. Without
limiting the generality of the above, you specifically release and discharge any
and all claims and causes of action arising, directly or indirectly, from your
employment at the Company, arising under the Employee Retirement Income Security
Act of 1974 (except as to claims pertaining to vested benefits under employee
benefit plan(s) of the Company), Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act of 1967, the Equal Pay Act, the
Rehabilitation Act, the Americans With Disabilities Act, or any other law,
statute, ordinance, rule, regulation, decision or order pertaining to employment
or pertaining to discrimination on the basis of age, alienage, race, color,
creed, gender, national origin, religion, physical or mental disability, marital
status, citizenship, sexual orientation or non-work activities. Payment of any
amounts and the provision of any benefits provided for in this Release do not
signify any admission of wrongdoing by the Company, its Subsidiaries or any of
their affiliates.

 

(b)          You acknowledge that you have been informed by your attorneys of
the provisions of Section 1542 of the California Civil Code, which provides as
follows:

 

 

 

  

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.”

 

In that regard, you hereby waive and relinquish all rights and benefits that you
have or may have under Section 1542 of the California Civil Code or any similar
provision of the statutory or non-statutory law of any other jurisdiction to the
full extent that you may lawfully waive all such rights and benefits. In
connection with such waiver and relinquishment, you acknowledge that you are
aware that you may, on your own behalf or by and through your attorneys,
hereafter discover claims or facts in addition to or different from those that
you now know or believe to exist with respect to one or more of the parties
released hereunder, but that it is your intention to finally settle and release
all matters that now exist, may exist or heretofore have existed between you and
all parties released hereunder. In furtherance of this intention, the releases
herein given shall be and remain in effect as full and complete general releases
notwithstanding the discovery or existence of any such additional or different
claims or facts by you, your attorneys or any other person.

 

2. Non-competition. In order to preserve and protect the goodwill and value of
the Restricted Business (as defined below), Executive hereby agree as follows:

 

(a) During the period beginning on the execution of this Agreement, and ending
on the first (1st) anniversary of such termination (in each case, the
“Non-Competition Period”), Executive will not, either directly or indirectly,
participate in any Restricted Business. For purposes of this Agreement, (A) the
term “Participate” means to have any direct or indirect interest, whether as an
officer, director, employee, partner, sole proprietor, agent, representative,
independent contractor, consultant, franchisor, franchisee, creditor, owner or
otherwise provided that the term “Participate” shall not include ownership of
less than two percent (2%) of a class of stock of a publicly-held corporation
which is traded on a national securities exchange or in the over-the-counter
market, so long as the Company or such Executive does not have any active
participation in the business or management of such entity; and (B) the term
“Restricted Business” means any enterprise, business or venture anywhere within
the United States of America and/or any other geographic areas in which the
Company transacted business within the twenty-four (24) month period prior to
the termination of Executive’s employment, which is active in the provisioning
of inflight entertainment content and/or connectivity solutions and services.

 

(b)     During the Non-Competition Period Executive will not, either acting
jointly or individually, (A) induce or attempt to induce any employee of the
Company or any of its affiliates to leave such entity’s employ or in any way
interfere with the relationship between the Company or its affiliates or
successors and any of their employees, or (B) induce or attempt to induce any
supplier, licensee, licensor, franchisee, customer or other business relation of
the Business (“Customer or Business Relation”) to cease doing business with the
Company or any of its affiliates or in any way interfere with the relationship
between any member of the Company or any such Customer or Business Relation.

 

- 2 -

 

  

(c)       The Company would suffer irreparable harm from a breach of any of the
covenants or agreements contained in this Section 2(c). In the event of an
alleged or threatened breach by Executive of any of the provisions of this
Section 2(c), the Company or its successors or assigns may, in addition to all
other rights and remedies existing in its favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce or prevent any violations of the provisions hereof, in each case
without the requirement of posting a bond or proving actual damages, and the
Non-Competition Period described above will be tolled with respect to Executive
until such alleged breach or violation is resolved. The Executive agrees that
the restrictions in this Section 2(c) are reasonable protections under the
circumstances of the payment of the severance amounts set forth herein. If, at
the time of enforcement of any of the provisions of this Section 2(c), a court
holds that the restrictions stated herein are unreasonable under the
circumstances then existing, the Executive agrees that the maximum period, scope
or geographical area reasonable under such circumstances will be substituted for
the stated period, scope or area.

 

3.   Older Workers Benefit Protection Act. Pursuant to the Older Workers Benefit
Protection Act, the Company hereby advises you that you should consult an
attorney before signing this Release, that you are entitled to take up to
twenty-one (21) days from the date of your receipt of this Release to consider
it and that you may have seven (7) days from the date you sign this Release to
revoke it. The revocation must be personally delivered to the Company’s Vice
President – Human Resources or his/her designee, or mailed to them via certified
mail, return receipt requested and postmarked within seven (7) calendar days of
your execution of this Release. This Release shall not become effective or
enforceable until the revocation period has expired. Nothing herein is intended
to, or shall, preclude you from filing a charge with any appropriate federal,
state, or local government agency and/or cooperating with said agency in any
investigation. You, however, explicitly waive any right to file a personal
lawsuit and/or receive monetary damages that the agency may recover against each
of the parties released in Paragraph 1 above, without regard as to who brought
any said complaint or charge.

 

4.   Confidentiality of this Release. You agree that you shall keep the terms of
this Release strictly confidential and not disclose, directly or indirectly, any
information concerning them to any third party, with the exception of your
spouse (if you have a spouse), financial or legal advisors, provided that they
agree to keep such information confidential as set forth herein and not disclose
it to others, and except as may be required by court order or legal process.

 

5.   Breach. You agree that all of the payments and benefits provided for in the
Employment Agreement are subject to termination, reduction or cancellation in
the event of your material breach of this Release.

 

6.   Enforcement. The parties agree that any legal proceeding brought to enforce
the provisions of this Release may be brought only in the courts of the State of
California or the federal courts located in California and each party hereby
consents to the jurisdiction of such courts.

 

7.   Severability. If any of the terms of this Release shall be held to be
invalid and unenforceable and cannot be rewritten or interpreted by the court to
be valid, enforceable and to meet the intent of the parties expressed herein,
then the remaining terms of this Release are severable and shall not be affected
thereby.

 

8. Miscellaneous. This Release and the Employment Agreement constitutes the
entire agreement between the parties about or relating to your termination of
employment with the Company, or the Company's obligations to you with respect to
your termination and fully supersedes any and all prior agreements or
understandings between the parties.

 

- 3 -

 

  

9.   Representations. You affirm that the only consideration for signing this
Release is described in the Employment Agreement as referenced herein and that
no other promises or agreements of any kind have been made to or with you by any
person or entity whatsoever to cause you to sign this Release, and that you
fully understand the meaning and intent of this instrument. You agree that you
will not disparage the Company in any way, nor will you make any public comments
or communications which tend to cast the Company, its owners, directors,
officers or employees in a negative light.

 

You acknowledge that you have carefully read this Release, voluntarily agree to
all of its terms and conditions, understand its contents and the final and
binding effect of this Release, and that you have signed the same as your own
free act with the full intent of releasing the Company from all claims you may
have against it.

 

EMPLOYEE               [NAME]       Dated:       GLOBAL EAGLE ENTERTAINMENT INC.
      By:       Name:     Title:       Dated:  

  



- 4 -

